Citation Nr: 0806160	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  00-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a head injury to include headaches and residuals of 
fractures of the right mandible and maxilla.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and S.G.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served in the Army 
National Guard to include periods of active duty for training 
from January 1964 to August 1964 and in June and July 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  In 
August 2004, the Board remanded the case to the RO for 
additional development of the claim. Then, in a May 2006 
decision, the RO granted a 10 percent rating for residuals of 
a head injury to include headaches and residuals of fractures 
of the right mandible and maxilla, effective from November 
17, 1999.  The veteran continued his appeal for a higher 
rating.  

In a March 2007 decision, the Board denied a rating higher 
than 10 percent for residuals of a head injury to include 
headaches and residuals of fractures of the right mandible 
and maxilla.  The veteran appealed the March 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2007 Order, the Court granted 
a Motion for Remand of the Appellee (the VA Secretary), 
vacated the Board's March 2007 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

It is noted that in its March 2007 decision, the Board 
referred to the RO the issues of a higher rating for post-
traumatic stress disorder and service connection for 
hypertension secondary to post-traumatic stress disorder, 
based on a June 2006 statement of the veteran.  These issues 
are again referred to the RO for consideration, that is, if 
the veteran wishes to continue his pursuit of these claims.  



FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the Board received written notification in October 2007 from 
the veteran, with a follow-up, clarifying statement by his 
representative in January 2008, that he desired to withdraw 
his appeal on the claim for a rating higher than 10 percent 
for residuals of a head injury to include headaches and 
residuals of fractures of the right mandible and maxilla.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).  

In this case, the veteran in written correspondence received 
by the Board in October 2007, indicated that he desired to 
"stop the preceding of the court hearing" that had been 
"set up" for him.  In a statement dated in January 2008, 
the veteran's representative clarified that the veteran 
desired to withdraw the appeal on the claim for a rating 
higher than 10 percent for residuals of a head injury to 
include headaches and residuals of fractures of the right 
mandible and maxilla.  Accordingly, the Board does not have 
jurisdiction to review the appeal. 

ORDER

The appeal is dismissed.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


